DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 3, 5, 6, 8, 11, 13, 14, 17, 21, 23, 24, and 26-45 are pending in the instant application. Claims 24, 26-31, 42, and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter. It is suggested that the withdrawn methods claims be amended like the method claims were amended by way of examiner’s amendment in copending Application No. 16/638,707 (i.e., replacing the word “preventing” with “delaying onset or reducing risk of” and deleting the word “optionally” before “wherein the disease, disorder or condition is responsive to NLRP3 inhibition”) in order to avoid a 35 U.S.C. 112(a) rejection upon rejoinder of the claims. Claims 1, 3, 5, 6, 8, 11, 13, 14, 17, 21, 23, 32-41, 43, and 44 are rejected. 
Information Disclosure Statement
	The information disclosure statement filed on March 11, 2022 has been considered and a signed copy of form 1449 is enclosed herewith. 
Election/Restrictions
	It is noted that the election of species requirement has been withdrawn (i.e., the full scope of the subject matter of claims 1, 3, 5, 6, 8, 11, 13, 14, 17, 21, 23, 32-41, 43, and 44 has been searched and examined in its entirety). 


Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on March 11, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 102(a)(2) rejection as being anticipated by US 2019/0337965 A1, the grounds for rejection are moot in view of Applicant’s amendment and the rejection has been withdrawn. With regards to the nonstatutory double patenting rejections as being unpatentable over copending Application Nos. 16/638,707, 16/638,704, 16/638,700, 16/638,698, 16/762,000, and 16/761,993, Applicant argues “16/762,000 and 16/761,993 have later effective filing dates than the present application (based on PCT filing dates). Therefore, if the present application is otherwise allowable before issuance of these patents, the present application should be allowed to proceed to grant without a terminal disclaimer irrespective of the merits of the provisional rejection. For this reason and because the claims of the cited application may change, it is respectfully requested that consideration of this rejection be deferred until such time as the claims are otherwise considered allowable.” This argument has been found to be partially persuasive and the nonstatutory double patenting rejections as being unpatentable over copending Application Nos. 16/762,000 and 16/761,993 have been withdrawn. The nonstatutory double patenting rejections as being unpatentable over copending Application Nos. 16/638,707, 16/638,704, 16/638,700, and 16/638,698 are maintained (but altered slightly) and described below. 
 Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 6, 8, 11, 13, 14, 17, 21, 23, 32-41, 43, and 44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 1, 22 and 34, at least claims 1 and 23, at least claims 1 and 18, and at least claims 1 and 12, of copending Application No. 16/638,707 (reference application), copending Application No. 16/638,704 (reference application), copending Application No. 16/638,700 (reference application), and copending Application No. 16/638,698 (reference application), respectively. Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.
The above listed references all claim compounds of formula (I), prodrugs thereof (copending Application No. 16/638,707 only) and pharmaceutical compositions thereof which are similar to the instant compounds of formula (I), prodrugs thereof and pharmaceutical compositions thereof. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention through routine experimentation to arrive at at least some of the compounds, prodrugs thereof and pharmaceutical compositions thereof of the instant claims in view of the references with a reasonable expectation of success. The motivation would have been to find additional compounds which can be used for the quoted pharmaceutical purpose (e.g. see abstracts of the references). Thus, a prima facie case of obviousness has been established. 
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626